Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered. 

Claims 1-2, 4, 12-20, 23-26 and 28-38 are pending.  

Claims 14, 17-20 and 23-26 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-2, 4, 12-13, 15-16 and 28-38, drawn to a particular bispecific-Fc molecule (Bi-Fc) and a pharmaceutical composition comprising said bispecific-Fc molecule and a physiologically acceptable carrier, excipient and/or diluent that read VH comprising SEQ ID NO: 7 and a VL comprising SEQ) ID NO: 8 as the species of VH and VL in the Bi-Fc, are being acted upon in this Office Action.

Priority
Applicant’ claim priority to provisional application 61/791,424, filed March 15, 2013, is acknowledged. 


Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 14/210,178, filed March 13, 2014, now abandoned. 

Rejection Withdrawn
The rejection of claims 16 and 29 under 35 U.S.C. 103 as being unpatentable over US Pat No. 5,637,481 (of record, Ledbetter hereafter, issued June 1997; PTO 1.449) in view of Kufer (of record. US2010/Q150918, PTO 1449) and Gunasekaran et al (of record. J. Biol. Cheat. 2010; 285:19637-19646; PTO 892) is withdrawn in light of the claimed amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2 and 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2 and 6 are indefinite because the claims recites K392D, K392E, K409D, K409E, D399K, D399R, E356R, E356K, D356R, D356K, Y349T, L351T, L368T, L398T, F405T, Y407T, and Y407R, but the claims fail to provide any frame of reference that would allow one of skill in the art to unambiguously identify the positions being referred to in the Fc region of an antibody.  Accordingly, the metes and bounds of the claimed positions cannot be unambiguously construed.  Therefore, it is submitted that the claims fail to delineate the metes and bounds of the subject matter that Applicant 
Amending claim 2 and 16 to recite, “…wherein the position is according to the EU numbering system of Kabat” would obviate this rejection, see specification at p. 17. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4, 12-13, 15-16, 28-31, 33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3), see MPEP 2163(II)(A)(3)(a)(ii) 
Claim 1 encompasses any bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises:
(a)    a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 7 or 29, and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, or a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31, and a VH and a VL region which bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; or
(b)    a polypeptide chain comprising an amino acid sequence having the following formula: Fc-L4-V1-LI-V2-L2-V3-L3-V4; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29 and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, and the other VH region and VL region bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers;
and wherein L4 can be present or absent; wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell displaying a target cell protein by an immune effector cell, and wherein the Bi-Fc is a monomer.
Claim 2 encompasses the Bi-Fc of claim 1, wherein Fc polypeptide chain of (a) or (b) comprises one or more the following alterations: K392D, K392E, K409D, K409E, D399K, D399R, E356R, E356K, D356R, D356K, Y349T, L351T, L368T, L398T, F405T, Y407T, and Y407R.
Claim 4 encompasses the Bi-Fc of claim 2, wherein the Fc polypeptide chain of the polypeptide chain of (a) or (b) comprises one or more alteration that inhibits FcγR binding and/or one or more alterations that extend(s) half-life.

Claim 13 encompasses the Bi-Fc of claim 1, wherein the target cell is a cancer cell, a cell infected by a pathogen, or a cell that mediates disease. 
Claim 15 encompasses the Bi-Fc of claim 13, wherein the target cell is a cancer cell.
Claim 16 encompasses any bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises: 
(i)    a first polypeptide comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein Fc is a human IgG Fc polypeptide chain; wherein VI, V2, V3 and V4 are immunoglobulin variable regions; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; and
(ii)    a second polypeptide comprising a human IgG Fc polypeptide chain; wherein LI and L3 are at least 15 amino acids long and L2 is less than 12 amino acids long,
wherein either VI is a VH region and V2 is a VL region or vice versa,
wherein either V3 is a VH region and V4 is a VL region or vice versa,
wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell displaying a target cell protein by an immune effector cell,
wherein the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions K409D or K409E and K392D or K392E, and the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R, or wherein the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions K409D and K392D or K392E, and the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R, and
wherein the Bi-Fc comprises: a VH region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:7 or 29 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:7 or 29; and a VL region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:8 or 31 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31; and a VH and a VL region which binds a target cell antigen, wherein the target cell antigen is HER2 or FOLR1. 
Claim 28 encompasses a pharmaceutical composition comprising a therapeutically

	Claim 29 encompasses a pharmaceutical composition comprising a therapeutically
effective dose of the Bi-Fc of claim 16 and a physiologically acceptable carrier, excipient, and/or diluent.
Claim 30 encompasses the Bi-Fc of claim 1, wherein the VH region which binds HER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 5, or a variant of SEQ ID NO: 5 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 5, and the VL region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 6, or a variant of SEQ ID NO: 6 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 6.
	Claim 31 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FIER2/CD3 comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 9. 
	Claim 33 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 10. 
	Claim 35 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 14, or a variant of SEQ ID NO: 14 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:14. 
	Claim 37 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 15, or a variant of SEQ ID NO: 15 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 15.
	At least one binding site of the bispecific-Fc molecule (Bi-Fc antibodies) that target cell antigen HER2 or FOLR1 claimed in the claims is not defined by any structure other than being generically a binding site made up of a VH and VL complementary pair. 
The specification discloses just one anti-HER2 antibody comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses anti-CD3e comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of 
However, these teachings are insufficient to adequately describe the large genus of the instant claims.  Notably, the specification does not describe the structure of a sufficient number of species of the genus of heavy chain variable domain and light chain variable domains that bind to any and all “HER2” or “FOLR1”  or structure common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  The specification fails to disclose a representative number of species falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the VH and VL that binds to HER2 or FOLR1 encompassed by the claimed bispecific-Fc molecule. 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen 22feb2018.pdf.That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been re-evaluated in view of that guidance.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g.. AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285,111 USPQ2d 1780 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  Thus, for any antigen binding site encompassed by the instant claims that is described by only a single species in the specification, description is insufficient and the claims fail the written description requirement for this reason.
 Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV. See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).
Even when several species are disclosed, these are not necessarily representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). Thus, when there is substantial variation within the genus, as here since the claims encompass antibodies comprising binding sites with any set of CDRs specific to the targets recited, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Regarding variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 8 or 31 (claims 1(a) and 16), the specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 8 or 31 to be substituted, deleted, added or a combination thereof such that the VL still maintains structure conformation and binding to CD3.  The same issue applies to claim 30, 31, 33, 35 and 37.  
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et at (of record, PNAS 79: 1979-1983, 1982; PT01449). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a pbosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.

Further, Chen et al (EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure T). For example, the authors compared the effects of Identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Regarding “Fc comprises one or more alternation that inhibits FcγR binding and/or any one or more alterations that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.
The specification discloses substitution at just the particular' residues, i.e., L234A and L235A, D265A and A327Q that inhibits FcγR.
Regarding one or more alteration that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.  The specification discloses substitutions at just the particular residues M428L, N434S, M252Y, 8254T, and T2.56E that extends half-life.
Other than the particular substitutions mentioned above, the specification does not describe any random substitution, deletion, addition or any combination thereof within the Fc correlated inhibiting which FcγR binding or extends half-life of the bispecific Fc (Bi-Fc).

For example, US patent 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.  Thus one of skill in the art could not immediately envision, recognize or predict the structure of bi-Fe monomer having no more than any 10 amino acid substitutions, deletions, insertion or a combination thereof per 100 amino acids such that modified variant still maintains conformation and binding to human CD3ζ or cynomolgus monkey CD3e (claims .11 and 16) and/or which one or more alteration inhibits FcγR binding (claim 4) or which one or more alterations extends half-life (claim. 4).  Absent a description of the at least minimal structural features correlating with a functional ability to bind to a particular target ceil antigen, inhibiting which FcγR binding or which alteration extends half-life that are shared by members of a genus or common structure sharing these functions, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish members of the genus from other bispecific-Fe molecules. As such, the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
Therefore, only (1) a bispecific-Fc molecule (Bi-Fc) monomer that binds to HER2 and CD3 wherein the molecule comprises the amino acid sequence of SEQ ID NO: 10, (2) a bispecific-Fc molecule (Bi-Fc) that binds to FOLR1 and CD3 wherein the molecule comprises the amino acid sequence of SEQ ID NO: 14 or 15, (3) a composition comprising any of the Bi-Fc molecule above and a physiologically acceptable carrier, excipient and/or diluent, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicant’s position is that claims 1 and 16, from which all other claims depend, are amended to recite in-part a Bi-Fc molecule comprising one VH and VL which binds to CD3 and another VH and VL which binds a target cell antigen, wherein the target cell 
One of the ways in which one of ordinary skill can recognize that an inventor possessed what is now claimed is by providing an actual reduction to practice. The specification describes and reduces to practice anti-HER2/CD3s and anti-FOLR1/ CD3s Bi-Fc molecules with the claim-recited sequences for the VH and VL regions of the immune effector cell binding domain. The specification describes the construction of such molecules (Example 1); the testing of binding of the Bi-Fc molecules to target cells and immune effector cells (Example 2); the activity of the Bi-Fc molecules in lysing tumor cells in the presence of T cells (Example 3), and in cytokine secretion by T cells (Example 4) and the activation of T cells (Example 5) in the presence of target cells; and the extended serum half-life of the Bi-Fc molecules compared to single chain molecules (Example 6). The application, therefore, provides reduction to practice of the claimed Bi-Fc molecules binding to the claim-recited target antigens. Thus, there was actual reduction to practice and the inventors effectively possessed what is now claimed, a Bi-Fc comprising a specific format, specific sequences of VH and VL domains of the domain that binds CD3s. i.e., the immune effector cell antigen and specific targets, FIER2 and FOLR1, which have known structure.
In addition to demonstrating actual reduction to practice, the application-as-filed teaches methods of making Bi-Fc molecules (paragraphs 70-71), immune effector cells and immune effector cell proteins (paragraphs 72-75), including the CD3s protein and an epitope containing the amino acid sequence Gln-Asp-Gly-Asn-Glu (SEQ ID NO:24), target cells and target cell proteins (paragraphs 76-79), target cell cytolysis assays (paragraphs 80-81), and therapeutic methods and compositions (paragraphs 82-90). In addition to these disclosures, the application-as-filed provides working examples of generating, testing, and using Bi-Fc molecules comprising a specific single variable domain to target CD3s (see Examples 1-6). Specifically, the specification describes in detail a procedure of designing, making, and testing the claimed genus of Bi-Fc molecules. Accordingly, the application provides a reproducible and detailed description for the person of ordinary skill in the art to make and use a Bi-Fc molecule as recited in the claims.
In summary, the specification provides sufficient description of the claim-recited species by actual reduction to practice and by disclosure of structural and functional characteristics of the antibodies and/or target antigens coupled with a known or disclosed correlation between structure and function. The disclosure of such a combination of identifying characteristics with actual reduction to practice is sufficient to show that Applicants were in possession of the claimed species of Bi-Fc molecules. The specification describes how the Bi-Fc molecules, as claimed, were made and describes how the Bi-Fc molecules were characterized to confirm the properties as claimed. For all the reasons set out above, Applicants have shown a structure/function correlation for the claimed Bi-Fc molecules and actual possession of the claimed Bi-Fc molecules as required for adequate written description.

bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises:
(a)    a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 7 or 29, and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, or a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31, and a VH and a VL region which bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; or
(b)    a polypeptide chain comprising an amino acid sequence having the following formula: Fc-L4-V1-LI-V2-L2-V3-L3-V4; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29 and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, and the other VH region and VL region bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers;
and wherein L4 can be present or absent; wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell displaying a target cell protein by an immune effector cell, and wherein the Bi-Fc is a monomer.
Claim 16 encompasses any bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises: 
(i)    a first polypeptide comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein Fc is a human IgG Fc polypeptide chain; wherein VI, V2, V3 and V4 are immunoglobulin variable regions; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; and
(ii)    a second polypeptide comprising a human IgG Fc polypeptide chain; wherein LI and L3 are at least 15 amino acids long and L2 is less than 12 amino acids long,
wherein either VI is a VH region and V2 is a VL region or vice versa,
wherein either V3 is a VH region and V4 is a VL region or vice versa,

wherein the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions K409D or K409E and K392D or K392E, and the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R, or wherein the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions K409D and K392D or K392E, and the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R, and
wherein the Bi-Fc comprises: a VH region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:7 or 29 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:7 or 29; and a VL region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:8 or 31 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31; and a VH and a VL region which binds a target cell antigen, wherein the target cell antigen is HER2 or FOLR1. 
Claim 30 encompasses the Bi-Fc of claim 1, wherein the VH region which binds HER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 5, or a variant of SEQ ID NO: 5 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 5, and the VL region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 6, or a variant of SEQ ID NO: 6 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 6.
	Claim 31 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FIER2/CD3 comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 9. 
	Claim 33 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 10. 
	Claim 35 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 14, or a variant of SEQ ID NO: 14 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:14. 
	Claim 37 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 15, or a variant of SEQ ID NO: 15 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 15.

The specification discloses just one anti-HER2 antibody comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses anti-CD3e comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses a Bi-Fc that binds to HER2/CD3 comprises the amino acid sequence of SEQ ID NO: 10, see p. 8.  The specification discloses a bispecific antibody that binds to FOLR1 and CD3 wherein the antibody comprises the amino acid sequence of SEQ ID NO: 14 or 15, see p. 8-9.  
However, these teachings are insufficient to adequately describe the large genus of the instant claims.  Notably, the specification does not describe the structure of a sufficient number of species of the genus of heavy chain variable domain and light chain variable domains that bind to any and all “HER2” or “FOLR1”  or structure common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.  The specification fails to disclose a representative number of species falling with the scope of the genus or structure common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the VH and VL that binds to HER2 or FOLR1 encompassed by the claimed bispecific-Fc molecule. 
The specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 8 or 31 to be substituted, deleted, added or a combination thereof such that the VL still maintains structure conformation and binding to CD3.  The same issue applies to claim 30, 31, 33, 35 and 37.  
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et at ( PNAS 79: 1979-1983, 1982; PTO 1449). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a pbosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.

Further, Chen et al (EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g.,, see entire document, including Figure T). For example, the authors compared the effects of Identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Regarding “Fc comprises one or more alternation that inhibits FcγR binding and/or any one or more alterations that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.
The specification discloses substitution at just the particular' residues, i.e., L234A and L235A, D265A and A327Q that inhibits FcγR.
Regarding one or more alteration that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.  The specification discloses substitutions at just the particular residues M428L, N434S, M252Y, 8254T, and T2.56E that extends half-life.
Other than the particular substitutions mentioned above, the specification does not describe any random substitution, deletion, addition or any combination thereof within the Fc correlated inhibiting which FcγR binding or extends half-life of the bispecific Fc (Bi-Fc).
At the time the invention was made, it was well established in the art that a single substitution can affect, antibody binding and/or different effects.
For example, US 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.  Thus one of skill in the art could not immediately envision, 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
For these reasons, the rejection is maintained. 

Claims 1-2, 4, 12-13, 15-16, 28-31, 33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for (1) a bispecific-Fc molecule (Bi-Fc) monomer that binds to HER2 and CD3 wherein the molecule comprises the amino acid sequence of SEQ ID NO: 10, (2) a bispecific-Fc molecule (Bi-Fc) that binds to FOLR1 and CD3 wherein the molecule comprises the amino acid sequence of SEQ ID NO: 14 or 15, (3) a composition comprising any of the Bi-Fc molecule above and a physiologically acceptable 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands. 8 USPQ2d 1400 (Fed, Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art. the breadth of the claims, the quantity of experimentation that would he required in order to use the invention as claimed.
Claim 1 encompasses any bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises:
(a)    a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 7 or 29, and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, or a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31, and a VH and a VL region which bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; or
(b)    a polypeptide chain comprising an amino acid sequence having the following formula: Fc-L4-V1-LI-V2-L2-V3-L3-V4; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29 and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, and the other VH region and VL region bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers;

Claim 2 encompasses the Bi-Fc of claim 1, wherein Fc polypeptide chain of (a) or (b) comprises one or more the following alterations: K392D, K392E, K409D, K409E, D399K, D399R, E356R, E356K, D356R, D356K, Y349T, L351T, L368T, L398T, F405T, Y407T, and Y407R.
Claim 4 encompasses the Bi-Fc of claim 2, wherein the Fc polypeptide chain of the polypeptide chain of (a) or (b) comprises one or more alteration that inhibits FcγR binding and/or one or more alterations that extend(s) half-life.
Claim 12 encompasses the Bi-Fc of claim 1, comprising the amino acid sequence of SEQ ID NO:7 or 29 and the amino acid of SEQ ID NO:8 and 31.
Claim 13 encompasses the Bi-Fc of claim 1, wherein the target cell is a cancer cell, a cell infected by a pathogen, or a cell that mediates disease. 
Claim 15 encompasses the Bi-Fc of claim 13, wherein the target cell is a cancer cell.
Claim 16 encompasses any bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises: 
(i)    a first polypeptide comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein Fc is a human IgG Fc polypeptide chain; wherein VI, V2, V3 and V4 are immunoglobulin variable regions; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; and
(ii)    a second polypeptide comprising a human IgG Fc polypeptide chain; wherein LI and L3 are at least 15 amino acids long and L2 is less than 12 amino acids long,
wherein either VI is a VH region and V2 is a VL region or vice versa,
wherein either V3 is a VH region and V4 is a VL region or vice versa,
wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell displaying a target cell protein by an immune effector cell,

wherein the Bi-Fc comprises: a VH region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:7 or 29 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:7 or 29; and a VL region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:8 or 31 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31; and a VH and a VL region which binds a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1. 
Claim 28 encompasses a pharmaceutical composition comprising a therapeutically
effective dose of the Bi-Fc of claim 1 and a physiologically acceptable carrier, excipient, and/or diluent.
	Claim 29 encompasses a pharmaceutical composition comprising a therapeutically
effective dose of the Bi-Fc of claim 16 and a physiologically acceptable carrier, excipient, and/or diluent.
Claim 30 encompasses the Bi-Fc of claim 1, wherein the VH region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 5, or a variant of SEQ ID NO: 5 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 5, and the VL region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 6, or a variant of SEQ ID NO: 6 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 6.
	Claim 31 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FIER2/CD3 comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 9. 
	Claim 33 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FIER2/CD3 comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 10. 
	Claim 35 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 14, or a variant of SEQ ID NO: 14 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:14. 
	Claim 37 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 15, or a variant of SEQ ID NO: 
	At least one binding site of the bispecific-Fc molecule (Bi-Fc antibodies) that target cell antigen HER2 or FOLR1 claimed in the claims is not defined by any structure other than being generically a binding site made up of a VH and VL complementary pair. 
The specification discloses just one anti-HER2 antibody comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses anti-CD3e comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses a Bi-Fc that binds to HER2/CD3 comprises the amino acid sequence of SEQ ID NO: 10, see p. 8.  The specification discloses a bispecific antibody that binds to FOLR1 and CD3 wherein the antibody comprises the amino acid sequence of SEQ ID NO: 14 or 15, see p. 8-9.  
However, the specification does not teach the structure, i.e., amino acid sequence of heavy chain variable region (VH) and light chain variable region (VL) such as VI, V2, V3 and V4 that bind to all HER2 or FOLR1 encompassed by at least claims 1 and 16 to enable one of ordinary skill in the art to make and use without undue experimentation. 
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et at (of record, PNAS 79: 1979-1983, 1982; PT01449). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a pbosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.

Further, Chen et al (EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure T). For example, the authors compared the effects of Identical substitutions in related antibodies DI6 and TI5 and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Regarding “Fc comprises one or more alternation that inhibits FcγR binding and/or any one or more alterations that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.
The specification discloses substitution at just the particular' residues, i.e., L234A and L235A, D265A and A327Q that inhibits FcγR.
Regarding one or more alteration that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.  The specification discloses substitutions at just the particular residues M428L, N434S, M252Y, 8254T, and T256E that extends half-life.
Other than the particular substitutions mentioned above, the specification does not describe any random substitution, deletion, addition or any combination thereof within the Fc correlated inhibiting which FcγR binding or extends half-life of the bispecific Fc (Bi-Fc).
At the time the invention was made, it was well established in the art that a single substitution can affect, antibody binding and/or different effects.
a priori.  Thus one of skill in the art could not predict the structure of bi-Fc monomer having no more than any 10 amino acid substitutions, deletions, insertion or a combination thereof per 100 amino acids such that modified Bi-Fc variant still maintains conformation and binding to human CD3ζ and HER2 or FOLR1 and which one or more alteration, e.g., addition, substitutions, deletion or a combination thereof inhibits FcγR binding or which one or more alterations extends half-life (claim. 4).   Further, there are no working example of using any undisclosed bispecific Fc molecule (Bi-Fc) to treat a patient with any cancer or any disease.  As such, it is unpredictable which undisclosed Bi-Fc binds to CD3 and HER2 or FLOR1 effective to treat cancer in a subject. 
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification and the breadth of the claims, it would take an undue amount of experimentation for one skilled in the art to practice the claimed invention.
Applicants’ arguments filed September 30, 2020 have been fully considered but are not found persuasive.
Applicants’ position is that the claims 1 and 16, from which all other claims depend, are amended to recite in-part a Bi-Fc molecule comprising one VH and VL which binds to CD3 and another VH and VL which binds a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1. Here, the written description requirement for a VH and VL which binds FIER2 or FOLR1 is satisfied through actual reduction to practice, including the disclosure of relevant, identifying characteristics, i.e., structure of the antibodies, coupled with function in that they are known to bind HER2 or FOLR1, and bind CD3. Further, the application describes specific HER2 and FOLR1 antibodies which can be present in the claimed bispecific antibody construct.
Wands. The level of skill in the art of antibody preparation and screening is high. The breadth of the claims is directed to a monomeric Bi-Fc molecule, which has a known structure comprising two heavy chain and two light chain variable regions and an Fc region comprising that binds two specific target antigens, HER2 and FOLR1, whose structures are well known, and comprises specifically recited VH and VL sequences (specifically recited sequence identification numbers) which bind a specific epitope in CD3s. The specification provides working examples and guidance for determining whether a Bi-Fc has the characteristics recited in the claims. Thus, enabling description of the claimed Bi-Fc molecules is provided throughout the specification. For example, the specification describes the construction of the claimed Bi-Fc molecules (Example 1); the testing of binding of the Bi-Fc molecules to target cells and immune effector cells (Example 2); the activity of the Bi-Fc molecules in lysing tumor cells in the presence of T cells (Example 3), and in cytokine secretion by T cells (Example 4) and the activation of T cells (Example 5) in the presence of target cells; and the extended serum half-life of the Bi-Fc molecules compared to single chain molecules (Example 6). In addition to reduction to practice, the application, teaches methods of making Bi-Fc molecules (paragraphs 70-71), immune effector cells and immune effector cell proteins (paragraphs 72-75), including the CD3s protein and an epitope containing the amino acid sequence Gln-Asp-Gly-Asn-Glu (SEQ ID NO: 24), target cells and target cell proteins (paragraphs 76-79), target cell cytolysis assays (paragraphs 80-81), and therapeutic methods and compositions (paragraphs 82-90). Thus, the application-as-filed provides working examples of generating, testing, and using Bi-Fc molecules comprising a specific single variable domain to target CD3s and teaches one of ordinary skill in the art how to make, identify, and use a Bi-Fc molecule of the invention.
A person of ordinary skill can follow the protocols in the specification and known in the art to predictably arrive at a Bi-Fc molecule having the recited properties. Like Wands, consideration of enablement is not based on whether the inventors have identified which residues might be important for binding to a target cell antigen, i.e., HER2 or FOLR1, or a specific epitope in CD3s, but is based on the demonstration in the specification of how to make a Bi-Fc molecule within the scope of the claims. A person of ordinary skill in the art can readily follow the guidance in the specification using no more than routine experimentation to make and identify the claimed Bi-Fc molecules without an undue burden.
For the foregoing reasons, the rejection of claims 1,2, 4, 10-13, 15-16, and 26-29 for a lack of enablement has been overcome and should be withdrawn.

In response, Applicant’s amendment to claims 1 and 16 is acknowledged.  However, amended claim 1 recites “bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises:
(a)    a polypeptide chain comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29, or a variant of SEQ ID NO: 7 or 29 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 7 or 29, and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising a variant of SEQ ID NO: 8 or 31 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:8 or 31, and a VH and a VL region which bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; or
(b)    a polypeptide chain comprising an amino acid sequence having the following formula: Fc-L4-V1-LI-V2-L2-V3-L3-V4; wherein two of VI, V2, V3, and V4 are heavy chain variable (VH) regions and the other two are light chain variable (VL) regions; wherein one VH region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 7 or 29 and one VL region binds an immune effector cell and comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 8 or 31, and the other VH region and VL region bind a target cell antigen, wherein the target cell antigen is FIER2 or FOLR1; wherein Fc is a human IgG Fc polypeptide chain; wherein LI, L2, L3, and L4 are linkers;
and wherein L4 can be present or absent; wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell displaying a target cell protein by an immune effector cell, and wherein the Bi-Fc is a monomer.
Claim 16 encompasses any bispecific-Fc molecule (Bi-Fc), wherein the Bi-Fc comprises: 
(i)    a first polypeptide comprising an amino acid sequence having the following formula: V1-L1-V2-L2-V3-L3-V4-L4-Fc; wherein Fc is a human IgG Fc polypeptide chain; wherein VI, V2, V3 and V4 are immunoglobulin variable regions; wherein LI, L2, L3, and L4 are linkers; and wherein L4 can be present or absent; and
(ii)    a second polypeptide comprising a human IgG Fc polypeptide chain; wherein LI and L3 are at least 15 amino acids long and L2 is less than 12 amino acids long,
wherein either VI is a VH region and V2 is a VL region or vice versa,
wherein either V3 is a VH region and V4 is a VL region or vice versa,
wherein the Bi-Fc binds to a target cell and an immune effector cell and/or mediates cytolysis of a target cell displaying a target cell protein by an immune effector cell,
wherein the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions K409D or K409E and K392D or K392E, and the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R, or wherein the Fc polypeptide chain in the second polypeptide chain comprises the charge pair substitutions K409D and K392D or K392E, and the Fc polypeptide chain in the first polypeptide chain comprises the charge pair substitutions D399K or D399R and D356K or D356R, and
wherein the Bi-Fc comprises: a VH region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:7 or 29 or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:7 or 29; and a VL region which binds an immune effector cell and comprises the amino acid sequence of SEQ ID NO:8 or 31 or a variant thereof comprising no more than 10 amino acid 
Claim 30 encompasses the Bi-Fc of claim 1, wherein the VH region which binds HER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VH region comprising the amino acid sequence of SEQ ID NO: 5, or a variant of SEQ ID NO: 5 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 5, and the VL region which binds FIER2 comprises the amino acid sequences of the CDR1, CDR2 and CDR3 of the VL region comprising the amino acid sequence of SEQ ID NO: 6, or a variant of SEQ ID NO: 6 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 6.
	Claim 31 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FIER2/CD3 comprising the amino acid sequence of SEQ ID NO: 9, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 9. 
	Claim 33 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-HER2/CD3 comprising the amino acid sequence of SEQ ID NO: 10, or a variant thereof comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 10. 
	Claim 35 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a single chain anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 14, or a variant of SEQ ID NO: 14 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO:14. 
	Claim 37 encompasses the Bi-Fc of claim 1, wherein the Bi-Fc comprises a polypeptide of an anti-FOLR1/CD3 comprising the amino acid sequence of SEQ ID NO: 15, or a variant of SEQ ID NO: 15 comprising no more than 10 amino acid substitutions, insertions, and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 15.
	At least one binding site of the bispecific-Fc molecule (Bi-Fc antibodies) that target cell antigen HER2 or FOLR1 claimed in the claims is not defined by any structure other than being generically a binding site made up of a VH and VL complementary pair. 
The specification discloses just one anti-HER2 antibody comprising a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses anti-CD3e comprises a VH and a VL wherein the VH comprises the amino acid sequence of SEQ ID NO: 5 and the VL comprises the amino acid sequence of SEQ ID NO: 6.  The specification discloses a Bi-Fc that binds to HER2/CD3 comprises the amino acid sequence of SEQ ID NO: 10, see p. 8.  The specification discloses a bispecific antibody that binds to FOLR1 and CD3 wherein the antibody comprises the amino acid sequence of SEQ ID NO: 14 or 15, see p. 8-9.  
specification does not teach where and what amino acid within the full-length sequence of SEQ ID NO: 8 or 31 to be substituted, deleted, added or a combination thereof such that the VL still maintains structure conformation and binds to CD3.  The same issue applies to claims 30, 31, 33, 35 and 37.  
It is known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et at ( PNAS 79: 1979-1983, 1982; PTO 1449). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a pbosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
For example, Kussie et al (In Immunol. 152: 146-152, 1994; PTO 1449) teach that the substitution of a single amino acid can totally ablate antigen binding, see entire document, including Table 1.
Further, Chen et al (EMBO J. 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure 1). For example, the authors compared the effects of Identical substitutions in related antibodies DI6 and TI5. and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  Thus, the art teaches random substitutions, deletions, additions and any combination thereof in antibody heavy and/or light chain variable region is unpredictable in maintaining antigen binding.  There are no working examples. 
Regarding “Fc comprises one or more alternation that inhibits FcγR binding and/or any one or more alterations that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.
The specification discloses substitution at just the particular' residues, i.e., L234A and L235A, D265A and A327Q that inhibits FcγR.
Regarding one or more alteration that extends half-life (claim 4), the term “alternation” encompasses any  substitution, deletion, addition and any combination thereof.  
Other than the particular substitutions mentioned above, the specification does not describe any random substitution, deletion, addition or any combination thereof within the Fc correlated inhibiting which FcγR binding or extends half-life of the bispecific Fc (Bi-Fc).
At the time the invention was made, it was well established in the art that a single substitution can affect, antibody binding and/or different effects.
For example, US 6,737,056 to Presta (of record, PTO-1449) provides an extensive list of point mutations within an antibody Fe domain and in Tables 6-9 Presta shows the effect of those mutations, alone or in various combinations, on Fc receptor binding. But, that mutational analysis showed each position can have a different effect and that different amino acid substitutions at any given site can have different effects. Thus, a determination of which mutations will result in a particular modified function is not predictable a priori.  Thus one of skill in the art could not immediately envision, recognize or predict the structure of bi-Fe monomer having no more than any 10 amino acid substitutions, deletions, insertion or a combination thereof per 100 amino acids such that modified variant still maintains conformation and binding to human CD3ζ or cynomolgus monkey CD3e (claims 11 and 16) and/or which one or more alteration inhibits FcγR binding (claim 4) or which one or more alterations extends half-life (claim. 4).  Further, there are no working example of using any undisclosed bispecific Fc molecule (Bi-Fc) to treat a patient with any cancer or any disease.  As such, it is unpredictable which undisclosed Bi-Fc binds to CD3 and HER2 or FLOR1 effective to treat cancer in a subject. 
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification and the breadth of the claims, it would take an undue amount of experimentation for one skilled in the art to practice the claimed invention.  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 11-13, 15, 16 and 28-31 are rejected under pre-AIA  35 U.-8.C. 103(a) as being unpatentable over US Pat No. 5,637,481 (of record, Ledbetter hereafter, issued June 1997; PTO 1.449) in 
Regarding claims 1 (a), 13 and 15, Ledbetter teaches various bispecific single chains antibodies, such as CD3-L6Fv-Ig that binds to CD3 on immune effector T cells and 16 on target tumor cells, e.g., HER2, see entire document, Figure 2A, Para. [01081. The bispecific single chain antibody (aka bi-Fc) has the structure of VL1-linker (Gly4Ser)5-VH1-helical linker-VL2-(Gly4Ser)3-VH2-hinge linker-IgG1 Fc CH2 and CH3 domain.

    PNG
    media_image1.png
    330
    391
    media_image1.png
    Greyscale

The reference structure above (see col. 14, lines 49-57) corresponds to the claimed formula of V1-Ll-V2-L2-V3-1.3-V4-L4-Fc.  The first linker L1 is first. (GIy4Ser)3, which is at. least 15 amino acids long, L2 is the helical linker, L3 is second (CIy4Ser)3 linker, L4 is hinge linker and the Fc is the human IgG1 Fc CH2-CH3, see Fig 1 and 2A, in particular. The bispecific Fc molecule comprising the first VL-VH binds to CD3 (see FIG 11) on immune effector cell, e.g., T cell and human L6 tumor antigen on target tumor cells for treating human cancer as per claims 13 and 15,  see col. 10, lines 40-43, col. 13, col. 59-
Ledbetter teaches the advantages of single chain antibodies fused to the Fc domain of human IgG1 where the Fc region can served as a convenient molecular tag and effector functions, see col. 14, in particular.   Ledbetter further teaches monomer constructs contain sequence changes, i.e. cysteine residues, which mutate the hinge disulfides to serine (HS1), see col. 24, line 60 to col. 25, lines 1-7.  Monomer mutant 1 (also known as mut1) (HS2) contains a proline to serine change at residue 238 in the CH2 domain, a region important in mediating IgG1 effector functions. Monomer mut2 (HS3) is mutated for several residues (234-238) in this region of CH2, see col. 25, lines 1-7.  
Regarding claim 1 part b, the Fc is located in the N-terminus as opposed to the C-terminus is an obvious variation of the reference teachings.
Regarding claims 13 and 15, Ledbetter teaches the target cell is human tumors or cancer cells expressing i.,6 tumor antigen.
Regarding claims 28 and 29, Ledbetter teaches a pharmaceutical composition comprising the reference bispecific antibody in physiologically acceptable earner, e.g., PBS, and sterile filtered, see Example 1.
Ledbetter does not teach the CD3 binding VH comprises the amino acids sequence of SEQ ID NO: 7 and the VL comprises the amino acid sequence of SEQ ID NO: 8 or the CD3 binding VH comprises the amino acid sequence of SEQ ID NO: 29 and the VL comprises the amino acid sequence of SEQ ID NO: 31 and wherein the other VH and VL binds to HER2 as per claim 1, wherein the Fc polypeptide chain comprises one or more K392D, K409D and Y349T as per claims 2 and 16 and where in the VH region 
However, Ebert teaches bispecific single chain antibody that hinds to human CD3s and HER2, see p. 26-27, p. 78, Figure 48, p. 183-189.  Example of the anti-CD3ε scFv with Fc (p. 91, 191) comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 159, which is 100% identical to the claimed SEQ ID NO: 7, see  p. 32, sequence alignment below:
  Query Match             100.0%;  Score 676;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125


and a VL region comprises the amino acid sequence of SEQ ID NO: 161, which is 100% identical to the claimed SEQ ID NO: 8, see p. 32 (i), sequence alignment below, reference claim 7.
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

The reference VH and VL each intrinsically comprises a CDRs 1, CDR2 and CDR3, see p. 31.  The reference VH and VL regions are arranged in the order VH-VL or VL-VH, see p. 33. 
Ebert further teaches antibody that hinds to human CD3ε wherein the antibody comprises a VH that has the amino acid sequence of SEQ ID NO: 33, which is 100% identical to the claimed SEQ ID NO: 29, see sequence alignment below:
  Query Match             100.0%;  Score 673;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
and a VL region comprises the amino acid sequence of SEQ ID NO: 161, which is identical to the claimed SEQ ID NO: 31, see sequence alignment below:
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109


  Query Match             100.0%;  Score 638;  DB 12;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119

and the VL comprises the amino acid sequence of SEQ ID NO: 1145, which is 100% identical to the claimed SEQ ID NO: 6 as per claim 30, see sequence alignment below:
Query Match             100.0%;  Score 552;  DB 12;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107

Regarding claim 30, Ebert teaches anti-HER2 comprising a heavy chain and a light chain wherein the heavy chain (VH) comprises the amino acid sequence of SEQ ID NO: 1140, which is identical to the claimed SEQ ID NO: 5, see sequence alignment below:

  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119

And the light chain variable region (VL) comprises the amino acid sequence of SEQ ID NO: 1145, which is identical to the claimed SEQ ID NO: 6, see sequence alignment below:
Query Match             100.0%;  Score 552;  DB 12;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
The reference heavy chain variable region (VH) and light variable region (VL) each necessary contains the three CDRs.  
Regarding claims 31, Ebert teaches bispecific single chain anti-HER2/CD3 antibody comprises the amino acid sequence of SEQ ID NO: 1152, which is a variant of the claimed SEQ ID NO: 9, see sequence alignment below:
  Query Match             94.9%;  Score 2634;  DB 12;  Length 498;
  Best Local Similarity   99.2%;  
  Matches  494;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTVS 120

Qy        121 SGGGGSGGGGSGGGGSELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTV 180

Qy        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKL 240

Qy        241 EIKSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARI 300
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db        241 EIKSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARI 300

Qy        301 RSKYNNYATYYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSW 360
              |||||||||||||||| ||||||||||||||||||||||||||||||||||||||||:|:
Db        301 RSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISY 360

Qy        361 WAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTS 420

Qy        421 GNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCV 480

Qy        481 LWYSNRWVFGGGTKLTVL 498
              ||||||||||||||||||
Db        481 LWYSNRWVFGGGTKLTVL 498

The reference sequence is 99.2 identical to the claimed SEQ ID NO: 9; the reference SEQ ID NO: 1152 has just 22 amino acids difference, which is within the claimed ranges of no more than 10 amino acid substitutions, insertions and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 9 where SEQ ID NO: 9 is 518 amino acids in length.  

Regarding claims 13 and 15, Ebert further teaches bispecific single chain antibody (VH-VL or VL-VH) that hinds to human CD3e and tumor antigen, i.e., HER2 on cancer ceil, see page 33 to page 36. The advantage of antibody constructs exhibiting cross-species specificity is that the identical molecule can he used for therapeutics in humans and in preclinical testing, See p. 9-10.
Ledbetter in view of Ebert do not teach the Fc polypeptide chain comprises one or more K392D, K409D and Y349T as per claims 2 and 16.
However, Kannan teaches scFv fused to Fc wherein modifications in the Fc region to discourage homodimer formation: one or more residues that make up the CH3-CH3 interface are replaced with a charged amino acid such that the interaction becomes electrostatically unfavorable. In one embodiment, the Fc monomer has the following alternation K392D, K409D, and Y349T as per claim 2, see page 6, para. 100261, Table 2, para. 100621. Kannan teaches Fc monomer fusion proteins have the advantage of being small in size, therefore potentially better ability to penetrate tissues, see para.
In view of the combined teachings of Ledbetter and Ebert and Kannan, it would have been prima facie obvious to one of ordinary skill in the art at the time of tire invention was made to have made a monomeric bispecific single chain antibody that binds to CD3ε and HER2 having the format, just 
To improve tumor cell penetration and antibody production with homogeneity, one of ordinary skilled in the art would have been motivated attach an Fc polypeptide comprising one or more substitution such as K392D, K409D and/or Y349T as taught by Kannan to any of the antibody comprising VH and VL or VL and VH of Ebert because Kannan teaches Fc monomer fusion proteins have the advantage of being small in size, therefore potentially better ability to penetrate tumor tissues.
One of ordinary skilled in the art would have been motivated to include the Fc of human IgG in tire bispecific antibody in order to extend the in vivo half-life.
One of ordinary skill in the art at the time the invention was made would have been motivated to make cross-reactive bispecific single chain Fc antibody molecules comprising binding domains that hind human and cynomolgus CD3s on immune effector cells and HER2 antigen on tumor cells because Ebert teaches the advantage of antibody constructs exhibiting cross-species specificity is that the identical molecule can he used for therapeutics in humans and in preclinical testing, See p. 9-10.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co, v. Tele flex Inc., 82 USPQ2d 1385 (U.S. 2007).
prima facie obvious to one of ordinary' skill in the art at the time the invention was made, as evidenced by the references.
Applicants’ arguments filed September 30, 2020 have been fully considered but are not found persuasive.
Applicants’ position is that the claims are amended to recite that the Bi-Fc molecules bind to CD3 and HER2 or CD3 and FOLR1 solely in an effort to advance prosecution. The combination of art cited by the Office does not teach or suggest all of the elements of the amended claims. More specifically, the art cited by the Office is silent with respect to Bi-Fc molecules comprising target cell antibodies which bind HER2 and CDR and FOLR1 and CD3, as recited in the amended claims. Accordingly, prima facie obviousness has not been established.  Consequently, the rejection of claims 1-2, 4, 10-15 and 28 under 35 U.S.C. § 103(a) over Ledbetter in view of Kannan and Ebert is rendered moot.

Contrary to applicant’s assertion that the combination of the art cited does not teach or suggest all of the elements in amended claims, Applicants’ attention is directed to the teachings of Ebert (of record, W02008119567, published Oct 9, 2008; PTO 1449) teaches bispecific single chain antibody that hinds to human CD3s and HER2, see p. 26-27, p. 78, Figure 48, p. 183-189.  Example of the anti-CD3ε scFv with Fc (p. 91, 191) comprises a heavy chain variable region and a light chain variable region wherein the VH comprises the amino acid sequence of SEQ ID NO: 159, which is 100% identical to the claimed SEQ ID NO: 7, see  p. 32, sequence alignment below:
  Query Match             100.0%;  Score 676;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSWWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125


and a VL region comprises the amino acid sequence of SEQ ID NO: 161, which is 100% identical to the claimed SEQ ID NO: 8, see p. 32 (i), sequence alignment below, reference claim 7.
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

The reference VH and VL each intrinsically comprises a CDRs 1, CDR2 and CDR3, see p. 31.  The reference VH and VL regions are arranged in the order VH-VL or VL-VH, see p. 33. 
Ebert further teaches antibody that hinds to human CD3ε wherein the antibody comprises a VH that has the amino acid sequence of SEQ ID NO: 33, which is 100% identical to the claimed SEQ ID NO: 29, see sequence alignment below:
  Query Match             100.0%;  Score 673;  DB 12;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARIRSKYNNYAT 60

Qy         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISYWAYWGQGTL 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
and a VL region comprises the amino acid sequence of SEQ ID NO: 161, which is identical to the claimed SEQ ID NO: 31, see sequence alignment below:
  Query Match             100.0%;  Score 581;  DB 12;  Length 109;

  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QTVVTQEPSLTVSPGGTVTLTCGSSTGAVTSGNYPNWVQQKPGQAPRGLIGGTKFLAPGT 60

Qy         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PARFSGSLLGGKAALTLSGVQPEDEAEYYCVLWYSNRWVFGGGTKLTVL 109

Regarding antibody comprising a VH and a VL that binds to HER2,  Ebert further teaches bispecific single chain antibody second binding domain that binds to HER2 wherein the VH region comprises the amino acid sequence of SEQ ID NO: 1140, which is 100% identical to the claimed SEQ ID NO: 5, see sequence alignment below:
  Query Match             100.0%;  Score 638;  DB 12;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTV 119

and the VL comprises the amino acid sequence of SEQ ID NO: 1145, which is 100% identical to the claimed SEQ ID NO: 6 as per claim 30, see sequence alignment below:
Query Match             100.0%;  Score 552;  DB 12;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTVKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKLEIK 107

  Query Match             94.9%;  Score 2634;  DB 12;  Length 498;
  Best Local Similarity   99.2%;  
  Matches  494;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLEQSGAELVRPGALVKLSCKASGFKIKDYFVNWVKQRPEQGLEWIGWIDPENDNSL 60

Qy         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGPNFQDKASITADTSSNTGYLQLSGLTSEDTAVYYCALYYGSRGDAMDYWGQGTTVTVS 120

Qy        121 SGGGGSGGGGSGGGGSELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSELVMTQTPSSLSASLGDRVTISCRASQDISNYLNWYQQKPDGTV 180

Qy        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLLIYYTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPLTFGAGTKL 240

Qy        241 EIKSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNSYAMNWVRQAPGKGLEWVARI 300
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db        241 EIKSGGGGSEVQLVESGGGLVQPGGSLKLSCAASGFTFNKYAMNWVRQAPGKGLEWVARI 300

Qy        301 RSKYNNYATYYADSVKGRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYVSW 360
              |||||||||||||||| ||||||||||||||||||||||||||||||||||||||||:|:
Db        301 RSKYNNYATYYADSVKDRFTISRDDSKNTAYLQMNNLKTEDTAVYYCVRHGNFGNSYISY 360

Qy        361 WAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WAYWGQGTLVTVSSGGGGSGGGGSGGGGSQTVVTQEPSLTVSPGGTVTLTCGSSTGAVTS 420

Qy        421 GNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GNYPNWVQQKPGQAPRGLIGGTKFLAPGTPARFSGSLLGGKAALTLSGVQPEDEAEYYCV 480

Qy        481 LWYSNRWVFGGGTKLTVL 498
              ||||||||||||||||||
Db        481 LWYSNRWVFGGGTKLTVL 498

The reference sequence is 99.2 identical to the claimed SEQ ID NO: 9; the reference SEQ ID NO: 1152 has just 22 amino acids difference, which is within the claimed ranges of no more than 10 amino acid substitutions, insertions and/or deletions of a single amino acid per 100 amino acids relative to SEQ ID NO: 9 where SEQ ID NO: 9 is 518 amino acids in length.  
Ebert does not teach the format of bi-Fc monomer, however, the primary reference Ledbetter teaches various bispecific single chains antibodies, such as CD3-L6Fv-Ig that binds to CD3 on immune effector T cells and 16 on target tumor cells, e.g., HER2, see entire document, Figure 2A, Para. [01081. The bispecific single chain antibody (aka bi-Fc) has the structure of VL1-linker (Gly4Ser)5-VH1-helical linker-VL2-(Gly4Ser)3-VH2-hinge linker-IgG1 Fc CH2 and CH3 domain.

    PNG
    media_image1.png
    330
    391
    media_image1.png
    Greyscale

The reference structure above (see col. 14, lines 49-57) corresponds to the claimed formula of V1-Ll-V2-L2-V3-1.3-V4-L4-Fc.  The first linker L1 is first. (GIy4Ser)3, which is at. least 15 amino acids long, L2 is the helical linker, L3 is second (CIy4Ser)3 linker, L4 is hinge linker and the Fc is the human IgG1 Fc CH2-CH3, see Fig 1 and 2A, in particular. The bispecific Fc molecule comprising the first VL-VH binds to CD3 (see FIG 11) on immune effector cell, e.g., T cell and human L6 tumor antigen on target tumor cells for treating human cancer as per claims 13 and 15,  see col. 10, lines 40-43, col. 13, col. 59-61.  It should be noted that reference human Fc may be a wild type (unmodified, see FIG. 2A, Chimeric L6, wherein ADCC and CDC are retained, see Fig 10B) or modified Fc with no ADCC and CDC, see FIG. I OB, DM1) or with ADCC and lack CDC, see HS1 in FIG. 10B.

Ledbetter in view of Ebert do not teach the Fc polypeptide chain comprises one or more K392D, K409D and Y349T as per claims 2 and 16.
However, Kannan teaches scFv fused to Fc wherein modifications in the Fc region to discourage homodimer formation: one or more residues that make up the CH3-CH3 interface are replaced with a charged amino acid such that the interaction becomes electrostatically unfavorable. In one embodiment, the Fc monomer has the following alternation K392D, K409D, and Y349T as per claim 2, see page 6, para. 100261, Table 2, para. 100621. Kannan teaches Fc monomer fusion proteins have the advantage of being small in size, therefore potentially better ability to penetrate tissues, see para.
In view of the combined teachings of Ledbetter and Ebert and Kannan, it would have been prima facie obvious to one of ordinary skill in the art at the time of tire invention was made to have made a monomer bispecific single chain antibody having the format that binds to CD3ε and HER2 just like that of Ledbetter, by substituting a known scFv heavy and light chain variable domains for another, e.g., VH region comprising CDR1, CDR2 and CDR3 that has the amino acid sequence of SEQ ID NO: 7 or SEQ ID NO: 29 and VL region comprising CDR1, CDR2 and CDR3 that has the amino acid sequence of SEQ ID NO: 8 or 31 wherein the scFv antibody binds to human CD3ε on immune effector cells and HER2 on target cells as taught by Elbert with or without one or more substitutions In the Fc such as K392.D, K409D, and Y349T as taught by Kannan.
To improve tumor cell penetration and antibody production with homogeneity, one of ordinary skilled in the art would have been motivated to attach an Fc polypeptide comprising one or more substitution such as K392D, K409D and/or Y349T as taught by Kannan to any of the bispecific single chain antibody comprising VH and VL or VL and VH of Ebert because Kannan teaches Fc monomer fusion proteins have the advantage of being small in size, therefore potentially better ability to penetrate tumor tissues.

One of ordinary skill in the art at the time the invention was made would have been motivated to make species cross-reactive bispecific single chain Fc antibody molecules comprising binding domains that hind human and cynomolgus CD3s on immune effector cells and tumor antigen on target cells because Ebert teaches the advantage of antibody constructs exhibiting cross-species specificity is that the identical molecule can he used for therapeutics in humans and in preclinical testing, See p. 9-10.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co, v. Tele flex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore, the invention as a whole was prima facie obvious to one of ordinary' skill in the art at the time the invention was made, as evidenced by the references.
For these reasons, the rejection is maintained. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat No. 5,637,481 (of record, Ledbetter hereafter, issued June 1997; PTO 1.449) in view of  Ebert (of record, W02008119567, published Oct 9, 2008; PTO 1449) and Kannan (of record, WO2011063348 published May 26, 2011; PTO 1449) as applied to claims 1, 2, 11-13, 15, 16 and 28-31 mentioned above and further in view of Ast (of record, WO2013/026837. PTO 1449).
The combine teachings of Ledbetter, Ebert and Karman have been discussed supra.
The references above do not teach the Fc polypeptide chain comprises one or more alteration that inhibits FcγR binding such as L234A, L.235A and P329G that disclosed in the specification.
Id. The constructs of Ast comprise a first scFv specific for an activating T cell antigen, in particular CD3, and a second scFv specific for an antigen on a tumor cells, such as EGFR or CD33, e.g., “claims” 15 and 16.  The bispecific constructs with ail added Fc region, like prior art. Constructs lacking the Fc, could re-direct T cell cytotoxicity to tumor cells, e.g.. Example 4, pages 69-71, To link the various components, Ast teaches that the scFv and Fc domains may he fused either directly or via a linker peptide, typically of between about 2-20 amino acids, e.g., page 22. line 17 to page 23, line 3; page 31, line 10-17. When the scFv molecule is fused to the Fc domain, Ast teaches it can also be fused directly (i.e., “L4” is absent) or tire linker can be 2-20 amino acids and, particularly when the scFv is fused to the N-terminus of the Fc, it may he fused using the hinge, with or without an additional linker. E.g., page 22, lines 17-24, reference claims 8-9.
Ast addresses the Fc toxicity issue by introducing mutations in the Fc that reduce effector function, e.g., page 4, fines 7-25; page 23, line 23 to page 29, line 2.  In particular, Ast notes mutations can be made in the Fc at one or more of positions L234A. L235A, and P329G to reduce Fc gamma receptor binding, e.g., page 4, page 26, lines 6-26. The mutations made in the human IgGl Fc domain include the prior art mutations L234A and 1,235 A, and P329G. e.g., instant claim 4.
In view of the combined teachings of Ledbetter, Ebert, Kannan and/or Ast, the ordinary artisan at the time of the invention was made would have been motivated to attach an Fc polypeptide comprising L234A, L.235A and P329G as taught by Ast to any one of the bispecific single chain Fc molecule that 
One of ordinary skill in the art would have avoided potential negative effects of bispecific Fc molecule by incorporating mutations into the Fc polypeptide that included the L234A, L235A, N297 substitutions that inhibit FcγR binding.
The ordinary artisan would have predictably added the Fc polypeptide of Ast to the bispecific scFv-Fc that binds to human CD3 on effector T cell and HER2 on target tumor cells of Ledbetter, Ebert and Kannan using the techniques taught by Ast with a reasonable expectation of obtaining a bispecific Fc molecule that retained the functions taught by Ledbetter, Ebert and Kannan and Ast (i.e., tumor cell kilting by targeting CD33+ effector cells to the tumor), hut also having an improved half-life following administration which would in turn provide more effective tumor ceil killing with reduced toxicity mediated by Fc.  
The rationale to combine two known constructs to obtain a predictable improvement in the therapeutic activity of the construct for treating cancer is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc.. 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
Applicants’ arguments filed September 30, 2020 have been fully considered but are not found persuasive.
Applicants’ position is that the claims are amended to recite that the Bi-Fc molecules bind to CD3 and HER2 or CD3 and FOLR1 solely in an effort to advance prosecution. The combination of art cited by the Office does not teach or suggest all of the elements of the amended claims. More specifically, the art cited by the Office is silent with respect to Bi-Fc prima facie obviousness has not been established.

In response, Ledbetter, Ebert and Karman teach the Bi-Fc molecules bind to CD3 and HER2 have been discussed supra.
The references above do not teach the Fc polypeptide chain comprises one or more alteration that inhibits FcγR binding such as L234A, L.235A and P329G that disclosed in the specification.
However, Ast teaches bispecific antigen binding proteins for T cell activation and redirection to specific target cells, wherein the molecule comprises a first scFv linked at its C terminus to the N-terminus of a second scFv and further comprising an Fc domain, the domains linked optionally via one or more linker peptides. See entire document, e.g. Figure 1, Summary on page 3 and “claims” on pages 75-77.   According to Ast, adding an Fc domain to the bispecific construct improved the half-life of the molecule relative to prior art constructs, thereby improving efficacy, e.g., Background at p. 2.  However, Ast also cautions that toxicity issues known to be associated with the Fc need to he avoided to provide an improved therapeutic. Id. The constructs of Ast comprise a first scFv specific for an activating T cell antigen, in particular CD3, and a second scFv specific for an antigen on a tumor cells, such as EGFR or CD33, e.g., “claims” 15 and 16. The bispecific constructs with ail added Fc region, like prior art. Constructs lacking the Fc, could re-direct T cell cytotoxicity to tumor cells, e.g., Example 4, pages 69-71, To link the various components, Ast teaches that the scFv and Fc domains may he fused either directly or via a linker peptide, typically of between about 2-20 amino acids, e.g., page 22. line 17 to page 23, line 3; page 31, line 10-17. When the scFv molecule is fused to the Fc domain, Ast teaches it can also be fused directly (i.e., “L4” is absent) or tire linker can be 2-20 amino acids and, particularly when the scFv is fused to the N-terminus of the Fc, it may he fused using the hinge, with or without an additional linker. E.g., page 22, lines 17-24, reference claims 8-9.
Ast addresses the Fc toxicity issue by introducing mutations in the Fc that reduce effector function, e.g., page 4, fines 7-25; page 23, line 23 to page 29, line 2. In particular, Ast notes mutations can be made in the Fc at one or more of positions L234A. L235A, and P329G to reduce Fc gamma receptor binding, e.g., page 4, page 26, lines 6-26. The mutations made in the human IgGl Fc domain include the prior art mutations L234A and 1,235 A, and P329G. e.g., instant claim 4.

One of ordinary skill in the art would have avoided potential negative effects of bispecific Fc molecule by incorporating mutations into the Fc polypeptide that included the L234A, L235A, N297 substitutions that inhibit FcγR binding.
The ordinary artisan would have predictably added the Fc polypeptide of Ast to the bispecific scFv-Fc that binds to human CD3 on effector T cell and HER2 on target tumor cells of Ledbetter, Ebert and Kannan using the techniques taught by Ast with a reasonable expectation of obtaining a bispecific Fc molecule that retained the functions taught by Ledbetter, Ebert and Kannan and Ast (i.e., tumor cell kilting by targeting 033+ effector cells to the tumor), hut also having an improved half-life following administration which would in turn provide more effective tumor ceil killing with reduced toxicity mediated by Fc.  
The rationale to combine two known constructs to obtain a predictable improvement in the therapeutic activity of tire construct for treating cancer is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
For these reasons, the rejection is maintained.
Conclusion
	 
Claims 32, 34, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644